DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Action is in response to the Amendment filed February 12, 2021.
Claim 1 is amended.
Claims 14-16 are added.
Claims 1-8, 10, and 14-16 are pending.
 
Response to Arguments
Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive. 
The primary reference to Skiba teaches one of ordinary skill in the art to provide a substrate and biocompatible electrodes that are clear so that the substrate can provide optical correction of refractive eye problems of a user in paragraph [0158] as stated in the 12/14/2020 Office Action. The secondary reference to Radivojevic is in the medical field and uses transparent or clear electrodes. Thus, clear electrodes were known to those skilled in the medical arts before the effective filing date of the claimed invention. That is, one of ordinary skill in the art after reading Skiba would have recognized that the curved, clear substrate of Skiba would provide the best optical correction of refractive eye problems of the user using a clear substrate and clear electrodes. The secondary reference to Radivojevic is cited to show that transparent 
The obvious double patenting rejection is maintained as Skiba teaches that a curved, clear substrate is used when the wound is located at the eye. In addition, Skiba discloses the features of claims 14-16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2010/0312293 to Skiba et al. (hereinafter referred .
Regarding claim 1, Skiba discloses a device for treating the cornea (e.g., paragraph [0159]), comprising a curved, clear substrate (e.g., Fig. 27, 2702 and paragraphs [0158]: substrate 2702 is substantially transparent and [0159]: substrate 2702 is shaped to contour to a surface of an eye and surface 2702 is concave or curved. Further, [0158]: Substrate 2702 may provide for optical correction of refractive eye problems) comprising one or more biocompatible electrodes (e.g., Fig. 27, 2708, 2710) configured to generate at least one of a low level electric field (LLEF) or low level electric current (LLEC) (e.g., paragraph [0159]: eye fluids contact electrodes 2708, 2710 and currents are produced across the eye and paragraph [0062]: currents in a range from 1 microampere to 100 microampere (low level current) are produced between electrodes 2708 and 2710).
Skiba differs from the claimed invention in that it does not expressly disclose that the electrodes 2708, 2010 are clear or transparent. However, paragraph [0158] recites that transparent substrate 2702 may provide optical correction of refractive eye problems, which suggests that the eye contacting device 2700 of Fig. 27 intends to have a patient see through contact-lens shaped device of Fig. 27.  The secondary reference to Radivojevic is directed to an apparatus for providing electrical stimulation to a person and teaches that an optically transparent substrate 132 with one or more optically transparent electrodes 136 (e.g., paragraphs [0032]-[0033], [0118]-[0121] of Radivojevic) is known to those skilled in the medical stimulation art. Accordingly, one of ordinary skill in the medical stimulation art would have recognized the benefits of 
 	With respect to claim 2, Skiba in view of Radivojevic teaches the device of claim 1 wherein the biocompatible electrodes comprise a first array comprising a pattern of microcells formed from a first conductive material (e.g., paragraphs [0052] of Skiba: first reservoir pattern and second reservoir pattern; [0157] of Skiba: first galvanic reservoirs/electrodes 2708), and a second array comprising a pattern of microcells formed from a second conductive material (e.g., paragraphs [0116] of Skiba: first galvanic material includes silver, [0117] of Skiba: first galvanic material includes magnesium and second galvanic material includes silver,  [0157] of Skiba: second, dissimilar galvanic reservoirs/electrodes 2710). 
 	As to claim 3, Skiba in view of Radivojevic teaches the device of claim 2 wherein the first conductive material and the second conductive material comprise the same material (e.g., paragraphs [0122]-[0123] of Skiba: first galvanic material is copper, second galvanic material is copper). 
With respect to claim 4, Skiba in view of Radivojevic teaches the device of claim 3 wherein the first array and second array each comprise a discrete circuit (e.g., 
 	As to claim 5, Skiba in view of Radivojevic teaches the device of claim 4, further comprising a power source (e.g., paragraph [0056] of Skiba: apparatus may be provided which includes an external battery or power source). 
 	With respect to claim 6, Skiba in view of Radivojevic teaches the device of claim 2 wherein the first array and the second array spontaneously generate a LLEF (e.g., paragraphs [0056]-[0057] of Skiba: redox reactions may occur spontaneously when a conductive material is brought in proximity to first and second dissimilar reservoirs and the transfer of electrons or low level current produced (paragraph [0062] of Skiba: 1 microampere to 100 microamperes) would necessarily spontaneously generate a low level electric field under the laws of physics (Ampere’s law): a magnetic field is produced whenever an electrical charge is in motion). 
 	As to claim 7, Skiba in view of Radivojevic teaches the device of claim 6 wherein the first array and the second array spontaneously generate a LLEC when contacted with an electrolytic solution (e.g., paragraphs [0056]-[0057] of Skiba: redox reactions providing a current may occur spontaneously when a conductive material, such as tears/electrolytic solution (paragraph [0159] of Skiba) is brought in proximity to the first and second dissimilar reservoirs). 
 	Referring to claim 8, Skiba discloses a method for treating a corneal injury (e.g., paragraph [0159] of Skiba) comprising applying a device similar to that of claim 1 to the injury (e.g., paragraphs [0037] and [0202] of Skiba: produce an electrical stimulus that contact target tissue with electrotherapeutic material to affect the injured target tissue). 
 	As to claim 10, Skiba in view of Radivojevic teaches the method of claim 8 wherein said multi-array matrix comprises: a first array comprising a first pattern of microcells comprising a conductive material (e.g., paragraphs [0052] of Skiba: first reservoir pattern and second reservoir pattern; [0157] of Skiba: first galvanic reservoirs/electrodes 2708), and a second array comprising a pattern of microcells formed from a second conductive material (e.g., paragraphs [0116] of Skiba: first galvanic material includes silver, [0117] of Skiba: first galvanic material includes magnesium and second galvanic material includes silver,  [0157] of Skiba: second, dissimilar galvanic reservoirs/electrodes 2710), said arrays capable of defining at least one voltaic cell for spontaneously generating at least one electrical current with the conductive material of the first array (e.g., paragraphs [0056]-[0057] of Skiba: redox reactions providing a current may occur spontaneously when a conductive material is brought in proximity to the first and second dissimilar reservoirs)  when said first and second arrays are introduced to an electrolytic solution (e.g., paragraph [0159] of Skiba: tears function as an activation material).  
	With respect to claim 14, Skiba in view of Radivojevic teaches the method of claim 10 wherein said first pattern of microcells comprises a silver conductive material 
	As to claim 15, Skiba in view of Radivojevic teaches the method of claim 10 wherein said second pattern of microcells comprises a zinc conductive material (e.g., paragraph [0116] of Skiba: two microcell patterns made of two different conductive materials of which one material is zinc).
	With respect to claim 16, Skiba in view of Radivojevic teaches the method of claim 10, wherein said curved, clear substrate comprises plastic (e.g., paragraph [0161]: material of a substrate implanted in a human body includes plastics).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10 and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,511,215 in view of Skiba and Radivojevic. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is an obvious variant of at least one claim of the ‘215 patent. Skiba teaches that its .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792